                                Case 2:17-cv-01408-RFB-VCF Document 142 Filed 08/26/21 Page 1 of 2



                                Matthew I. Knepper, Esq.
                        1       Nevada Bar No. 12796
                        2       Miles N. Clark, Esq.
                                Nevada Bar No. 13848
                        3       KNEPPER & CLARK LLC
                                5510 So. Fort Apache Rd, Suite 30
                        4       Las Vegas, NV 89148
                                Phone: (702) 856-7430
                        5
                                Fax: (702) 447-8048
                        6       Email: matthew.knepper@knepperclark.com
                                Email: miles.clark@knepperclark.com
                        7
                                Counsel for Plaintiff
                        8
                                                                  UNITED STATES DISTRICT COURT
                        9
                                                                      DISTRICT OF NEVADA
                      10

                      11         DAVID LEONI,                                       Case No. 2:17-cv-01408-RFB-VCF

                      12                             Plaintiff,                     NOTICE OF SETTLEMENT WITH
                                                                                    EXPERIAN INFORMATION SOLUTIONS,
                      13                v.                                          INC., REGARDING BILL OF COSTS

                      14         EXPERIAN INFORMATION SOLUTIONS,                    Complaint filed: May 18, 2017,
                                 INC.,                                              First Amended Complaint filed: September 28,
                      15                                                            2017
                                                     Defendant.
                      16

                      17                PLEASE TAKE NOTICE that Plaintiff David Leoni (“Plaintiff”) and Defendant Experian

                      18         Information Solutions, Inc. (“Experian”), have reached a tentative settlement regarding the
                      19         pending bill of costs. The parties anticipate filing a stipulation for withdrawal of the bill of costs
                      20
                                 with prejudice within 60 days. Plaintiff requests that the pending deadline for his opposition to
                      21
                                 Experian’s bill of costs be stayed for sixty days from the present date.
                      22
                                        DATED: August 26, 2021.
                      23

                      24                                                            KNEPPER & CLARK LLC

                      25                                                            /s/ Miles N. Clark
                                       IT IS SO ORDERED.
                                                                                    Miles N. Clark, Esq., SBN 13848
                      26                                                            Email: miles.clark@knepperclark.com
                                       ______________________________
                                                                                    Counsel for Plaintiff
                      27
                                       Cam Ferenbach
                      28               United States Magistrate Judge
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
                                                 8-26-2021
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148                DATED ________________________
       (702) 856-7430
                                Case 2:17-cv-01408-RFB-VCF Document 142 Filed 08/26/21 Page 2 of 2



                                                                 CERTIFICATE OF SERVICE
                         1

                         2              I HEREBY CERTIFY that on August 26, 2021, and pursuant to the Federal Rules of Civil

                         3       Procedure, a true and correct copy of the foregoing NOTICE OF SETTLEMENT WITH

                         4       EXPERIAN INFORMATION SOLUTIONS, INC., was served via the U.S. District Court’s
                         5       CM/ECF electronic filing system to all parties appearing in this case.
                         6

                         7
                                                                              /s/ Lucille Chiusano
                         8                                                    An employee of KNEPPER & CLARK LLC
                         9

                      10

                      11

                      12

                      13

                      14

                      15

                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
                                                                               2 of 2
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
